Citation Nr: 0423242	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
sinusitis with postoperative chondrosarcoma on the right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel
INTRODUCTION

The veteran had active service from May 8, 1992 to September 
1, 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  

The RO, in pertinent part, granted entitlement to service 
connection for maxillary sinusitis with postoperative 
chondrosarcoma on the right, with assignment of a 30 percent 
evaluation effective September 2, 2001, the day following the 
date of separation from active service.

Due to the veteran's relocation to another state, 
jurisdiction of his appeal was assumed by the Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.  

In February 2004 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference at 
the M&ROC, a transcript of which has been associated with the 
claims file.

It is noted that, in addition to his sinusitis claim, the 
veteran initially appealed the denial of several other 
claims.  However, in a January 2004 statement, he withdrew 
his appeal of the denials of all claims except for his claim 
of entitlement an initial evaluation in excess of 30 percent 
for maxillary sinusitis with postoperative chondrosarcoma on 
the right.


FINDINGS OF FACT

1.  The veteran has undergone several operations relating to 
his sinus disability.

2.  The veteran's sinusitis with postoperative chondrosarcoma 
involves symptoms of pain, tenderness, purulent discharge and 
crusting 



CONCLUSION OF LAW

The schedular criteria for an initial increased evaluation of 
50 percent for maxillary sinusitis with postoperative 
chondrosarcoma on the right have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6513 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  


VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 2002 rating decision, and March 2003 statement 
of the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claim for 
an initial increased rating for his service-connected 
maxillary sinusitis with postoperative chondrosarcoma, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-03.  

Instead, it was concluded that the M&ROC's only obligation 
under such circumstances is to develop or review the claim 
and, if the disagreement remains unresolved, to issue a 
statement of the case. 

Here, the veteran appealed the initial rating assignment of 
30 percent for his maxillary sinusitis with postoperative 
chondrosarcoma on the right.  Thus, the claim involves a 
"downstream issue" under VAOPGCPREC 8-03.  Therefore, if 
proper notice was provided as to the initial claim (service 
connection for sinusitis), then the notice provisions of the 
VCAA are inapplicable as to the increased rating claim.  

The October 2001 letter satisfies the notice requirements of 
the VCAA for the veteran's initial service connection claim.  
This obviates the need for further analysis of notice of the 
downstream issue.  The veteran was informed of the provisions 
of the VCAA and was advised to identify any evidence in 
support of his claim that had not been obtained.  The letter 
further informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claim for an initial increased evaluation for his 
service-connected maxillary sinusitis with postoperative 
chondrosarcoma on the right.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
v. Principi, 18 Vet. App. 1112 (2004), to decide the appeal 
would not be prejudicial error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  In the March 2003 
statement of the case, VA again provided him the opportunity 
to submit any additional evidence he had in support of his 
claim.  The only additional evidence he submitted pertaining 
to his claim for initial increased evaluation came in the 
form of oral testimony provided before the undersigned 
Veterans Law Judge.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  



Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that is addressed in this decision.  
The relevant medical evidence such as service and post-
service medical records are included in the file.  The 
veteran was afforded a VA examination in June 2002.  The 
Board finds that there is no indication that there exists any 
evidence which has a bearing on the issue adjudicated here 
that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the claims addressed in this decision has 
been satisfied.  


Criteria
Disability Evaluations: General

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  



This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Factual Background

A review of the service medical records reveals sinus-related 
symptomatology dating back to 1992.  Symptoms included nasal 
congestion, difficulty breathing, spontaneous drainage, 
crusting and intermittent nasal obstruction.  An August 1997 
treatment record indicated that the veteran had to clean his 
nose daily with a "water pik."  A February 1998 report noted 
that the veteran had to irrigate his nasal passages 
frequently.  A magnetic resonance imagine (MRI) taken in 
November 1999 showed some mucosal thickening.  

A December 1999 treatment report noted diffuse, dry crusts.  
The veteran complained of intermittent crusts in May 2000.  
An undated report noted persistent daily crusting.  A 
February 2001 report noted an exacerbation of crusting.  In 
June 2001, frequent dry crusts were reported.  More crusting 
and congestion was indicated in an August 2001 treatment 
record.  Objectively, the veteran's diagnoses throughout 
service were chondroma and chondrosoma.

In addition to frequent outpatient treatment for his sinus 
problems, the service medical records also reveal that the 
veteran underwent numerous surgical procedures.  In January 
1996, he underwent an endoscopic biopsy of a nasal mass.  

In April 1996, the veteran underwent multiple procedures, 
including a septoplasty, facial degloving, Caldwell-Luc, 
right, and resection of nasal cavity chondroma..  Then, in 
March 1997 a right medial maxillectomy was conducted.  
Further surgery was performed in August 1998.  

Following service, the veteran had a VA examination in June 
2002.  He complained of difficulty breathing through his 
nose.  He also complained of thick, yellow, foul-smelling 
discharge.  He could communicate by speaking in a whisper.  
He also had sinus pain in the right forehead and in both 
cheeks.  He also had headaches monthly, with sinus attacks.  
He described such attacks as "uncomfortable."  He stated 
that his sinus symptoms occurred from twice a day to every 
five days, depending on the environment.  He also reported 
large, mucusy, crusty build-up on a daily basis, which was 
occasionally mixed with blood.  With regard to daily living, 
he stated that pushing a lawnmower greatly agitated his sinus 
symptomatology.  

Upon objective examination in June 2002, the veteran was 
found to have marked mucosal thickening.  Such was also shown 
by x-ray studies.

In February 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned.  At that 
time, he reported severe sinus symptomatology which precluded 
him from a normal lifestyle.  He reported daily blockage, 
pain and tenderness of the sinuses and discharge.  He also 
suffered from daily crusting.  He commented that he 
experienced all such symptoms dating back to service.  His 
treatment included pills.  He also had to manually clear his 
sinus passages every day.  If he failed to clear his sinuses, 
the buildup would drain into his throat, causing flu-like 
symptoms.  

The veteran went on to state that his sinusitis with 
postoperative chondrosarcoma caused him difficulty at work as 
a security guard.  At times he got so tired that he would 
have to leave and get refreshed.  He also was limited in 
terms of his work environment, as he could not be around 
chemicals or air fresheners.  

The veteran also had to exit a room if it was being cleaned.  
He stated that his disability negatively impacted his 
production at work, as he had to take breaks about every two 
hours.  He also had limitations in other activities of life.  
He had to avoid activities where there were odors, such as 
crowds, certain stores, and even certain people wearing 
strong colognes or aftershaves.  

Cigarette smoke also had to be avoided.  He was 
extraordinarily sensitive to odors because of an earlier 
operation that involved removal of his cilia.  He also stated 
that he would engage in yard work, but then he would have an 
increased difficulty with breathing afterward.  

Overall, he stated that his sinus disability caused him daily 
discomfort.  He commented that he could not share a bedroom 
with his spouse because of his snoring.  Moreover, the sinus 
blockage was a constant problem, causing pain.  


Analysis

The veteran's sinusitis with postoperative chondrosarcoma is 
presently rated as 30 percent disabling pursuant to 
Diagnostic Code 6513.  

Under Diagnostic Code 6513, a 30 percent disability rating is 
warranted for sinusitis where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  

The maximum 50 percent disability rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note to the rating criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (2003).

Therefore, in order to be entitled to the maximum 50 percent 
disability evaluation, the evidence must demonstrate radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Here, the evidence clearly establishes repeated surgeries 
relating to the veteran's sinus disability.  Further, for the 
entirety of the appeals period, the evidence demonstrates 
near constant sinusitis characterized by pain, tenderness, 
discharge and crusting.  Indeed, the record shows persistent 
complaints of blockage, drainage and crusting.  Moreover, the 
veteran's testimony provided at the February 2004 
videoconference hearing before the undersigned emphasizes 
that his service-connected disability causes significant 
impairment at work and in daily life.  

Specifically, the veteran had to take frequent breaks, about 
every two hours, while on the job.  This had an adverse 
effect on his productivity.  Additionally, he had to avoid 
activities in which he might encounter any strong odors.  His 
snoring, another byproduct of his sinus disability, precluded 
him from sharing a bed with his spouse.

Upon consideration of the above, the Board finds that the 
veteran's symptomatology, over the life of the claim, most 
approximately reflects the criteria for the maximum 50 
percent disability rating under Diagnostic Code 6513.  The 
Board notes that in reaching this conclusion, the evidence is 
in support of the claim, and the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
did not provide nor discuss the criteria for assignment of an 
extraschedular evaluation.  The Board may still consider the 
question of extraschedular evaluation because the veteran has 
certainly been afforded and did take the opportunity to 
relate how the disability at issue adversely affects to 
perform his job.  He has been given sufficient notice of the 
need to submit evidence in this regard.  There is no 
indication that the veteran would be adversely affected or 
prejudiced by the Board's consideration of extraschedular 
evaluation.  Additionally, there is no need of referral of 
this issue to the RO.  VAOPGCPREC 16-92; Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his sinus disability.  

Finally, the evidence does not reflect that the veteran's 
sinusitis with postoperative chondrosarcoma has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial increased evaluation of 50 percent 
for maxillary sinusitis with postoperative chondrosarcoma on 
the right is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



